         Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

       v.
                                                              CRIMINAL ACTION
BRIAN MOLDOVER,                                                  NO. 14-637

                       Defendant.



                                          OPINION

Slomsky, J.                                                                November 13, 2020

I.     INTRODUCTION

       Defendant Brian Moldover (“Defendant”), who is serving a 192-month sentence, moves

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).         Defendant requests a

modification of his sentence to time served, asserting that the COVID-19 pandemic, his

underlying health conditions, and the conditions at his prison place him at an increased risk of

harm from the virus. Defendant also asserts that the recent grant of compassionate release for

similarly situated defendants and his personal characteristics together amount to extraordinary

and compelling circumstances justifying his release. The Government opposes Defendant’s

Motion, citing the insufficiency of COVID-19 risk factors in his medical records, numerous

measures the Bureau of Prisons (“BOP”) has implemented to prevent the spread of COVID-19 in

its facilities, and the severity of Defendant’s underlying offenses. For reasons that follow,

Defendant’s Motion will be denied.




                                               1
            Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 2 of 22




II.       BACKGROUND

          A. Defendant’s Prior Convictions

          On January 26, 2005, Defendant was sentenced in the Northern District of California to

fifty months’ imprisonment followed by ten years’ supervised release for possession and

transportation of child pornography. (Doc. No. 30 at 2.)       On October 24, 2007, Defendant’s

supervised release was transferred to the U.S. Probation Office for the Eastern District of

Pennsylvania. (Id. at 3.) As a condition of his supervised release, Defendant could possess a

device with Internet access only if it served an employment or educational purpose and he

obtained the advance approval of the U.S. Probation Office to allow for monitoring through

computer monitoring software. (Id.)

          On July 3, 2014, the computer monitoring software installed on Defendant’s laptop

indicated that Defendant had recently received repair services on an iPhone 5 cellular phone that

had not been reported to the U.S. Probation Office. (Id.) On July 8, 2014, as a result of that

information, a warrant was issued to search Defendant’s residence. (Id.) This search revealed

numerous, unapproved devices in Defendant’s possession containing approximately 1,125

images of child pornography. (Id. at 3-4.) Defendant obtained these images—fifteen total

videos1—from minor children over the Internet by posing as a minor child. (Id. at 4-5.) As a

result of this violation of his supervised release, Defendant was resentenced to a twelve-month

term of imprisonment. (Id. at 4.)

          In addition, Defendant was charged with and convicted of receipt and possession of child

pornography. (Id. at 5.) On April 30, 2015, he was sentenced to 180 months’ imprisonment,

1
      Section 2G2.2, App. Note 6(B)(ii) of the United States Federal Sentencing Guidelines
      provides that each video shall be considered to have 75 images. Therefore, the fifteen videos
      Defendant possessed is the equivalent of 1,125 child pornography images.


                                                  2
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 3 of 22




followed by ten years of supervised release. (Id.) The Court ordered his twelve-month sentence

to be served consecutively with his 180-month sentence. (Id. at 4-5.) Defendant therefore is

serving a total sentence of 192 months’ imprisonment. (Id.) When the Government filed its

Response to the compassionate release Motion, Defendant had served approximately eighty-five

months2—roughly 40%—of his total sentence. (Id. at 5.) He is serving his sentence at the

Federal Correctional Institution at Fort Dix, New Jersey (“FCI Fort Dix”), and has no

disciplinary infractions. (Id.)

        B. Defendant’s Expedited/Emergency Motion to Reduce Sentence

        On April 28, 2020, Defendant sent a request for compassionate release to home

confinement (“April Request”) to the Warden at FCI Fort Dix. (Doc. No. 27, Ex. B at 30-31.)

On May 3, 2020, the Warden responded to the April Request by directing Defendant to resubmit

his request with specifications on the legal grounds for his requested relief. (Id. at 32.) On May

14, 2020, Defendant resubmitted his request with the required specifications (“May Request”).

(Id., Ex. C at 34-35.) On May 18, 2020, the Warden sent another response to Defendant asking

that he provide further specifications on his purported extraordinary and compelling reasons for

release and detailing his release plan. (Id. at 36.) Defendant did not respond to this second

request. (Doc. No. 30 at 6.)

        On July 13, 2020, Defendant filed the instant Expedited/Emergency Motion to Reduce

Sentence under § 3582(c)(1)(A), requesting that his sentence be modified to time served or,




2
    Defendant has served approximately seventy-four months of his sentence and has received
    good conduct credit of approximately eleven months, for a total of eighty-five months. (Doc.
    No. 30 at 5.)


                                                3
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 4 of 22




alternatively, that he be released to home confinement for the remainder of his sentence.3 (Doc.

No. 27 at 1.) Defendant contends that his underlying health conditions and the conditions at FCI

Fort Dix place him at an increased risk of harm from COVID-19 and amount to extraordinary

and compelling circumstances justifying his release. (Id. at 2-4, 9-10.) Defendant supports his

argument with both recent cases where compassionate release due to COVID-19 was granted to

defendants serving sentences for similar crimes and evidence of his personal behavior before and

during his incarceration. (Id. at 12-13, 15.) On October 30, 2020, Defendant filed a Reply (Doc.

No. 35) to the Government’s Response in Opposition of Defendant’s Motion. (Doc. No. 30.) On

November 4, 2020, he also submitted an additional letter updating the Court on a recent increase

in COVID-19 cases at FCI Fort Dix. (Doc. No. 36.)

        First, Defendant submits that his medical history of asthma, hypertension, obesity,

depression, anxiety disorder, nerve damage, and hyperlipidemia4 are correlated with increased

hospitalization and fatality for COVID-19 patients, placing him at a risk of serious complications

and possible death if he were to contract COVID-19. (Doc. No. 27 at 3, 11-12; Doc. No. 35 at 6-

7.) Additionally, Defendant notes that he suffers from anxiety due to concerns about coming into

contact with someone who “could be carrying his death sentence. . . .” (Doc. No. 27 at 13-14.)

Defendant attached to his Motion as Exhibit D a BOP Health Services Clinical Encounter record




3
    Although Defendant titled his Motion as an “Expedited/Emergency Motion to Reduce
    Sentence,” it may similarly be classified as a motion for compassionate release.
4
    The Society for Vascular Surgery describes hyperlipidemia as an “umbrella term” that
    describes conditions with elevated levels of lipids—fats, cholesterol, and triglycerides—in a
    person’s blood. Gregory Moneta, Hyperlipidemia, SOCIETY FOR VASCULAR SURGERY (last
    accessed Nov. 9, 2020), https://vascular.org/patients/vascular-conditions/hyperlipidemia.
    Hyperlipidemia increases a person’s “risk of developing atherosclerosis (hardening of the
    arteries), which can lead to stroke, heart attack[,] and the need to amputate.” Id.
                                                4
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 5 of 22




(the “Well Visit Record”)5 as evidence of his purported conditions. (See id., Ex. D.) Defendant

also claims his family history of Parkinson’s Disease, pancreatic cancer, and coronary disease

increase his comorbidity risk level should he contract COVID-19. (Id. at 3-4.)

        While Defendant did not elaborate on his health conditions in his Motion, the Well Visit

Record and his Reply describe Defendant’s conditions in greater detail. (See id., Ex. D; Doc.

No. 35.) The Well Visit Record states that Defendant has unspecified bronchial asthma; this

condition precipitates with exercise; he was prescribed an Albuterol inhaler for use as needed

every four hours; and he was prescribed Mometasone Furoate for use twice daily. (Doc. No. 27,

Ex. D at 38, 43-44.) Furthermore, Defendant is counseled to perform moderate exercise for 150

hours per week to prevent weight gain and make healthy lifestyle changes. (Id. at 44.)

        Next, the Well Visit Record states that on the day of his visit, Defendant had a high

systolic blood pressure reading, and in his Reply, he claims he is obese because he has a Body

Mass Index (“BMI”) of 27 kg/m2. (Id. at 38, 40; Doc. No. 35 at 6.) The Record notes that

Defendant suffers from both anxiety and depression, takes medication for these conditions,

presents with appropriate mood and affect, demonstrates goal-directed thought content, and is

counseled to continue his current course of treatment for these conditions. (Doc. No. 27 at 38,

42.)   It also mentions Defendant’s hyperlipidemia, noting he had a cardiovascular disease

(“CVD”) score of 6.5%, a high-density lipoprotein level of 69 mg/dL, a low-density lipoprotein

level of 82 mg/dL, and that he is not on a statin. (Id. at 38, 44.) Finally, the Well Visit Record




5
    The BOP Health Services Clinical Encounter record for a June 29, 2020 visit is the only
    medical record Defendant included in his Motion. This record is referred to as Defendant’s
    “Well Visit Record” because it indicated that Defendant presented to the clinic for a routine
    follow-up appointment. (Doc. No. 27, Ex. D at 38.) Defendant did include another medical
    record in his Reply; however, this record is from 2015 and only reinforces the medical
    information provided in the Well Visit Report. (Doc. No. 35, Ex. 1.)
                                                5
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 6 of 22




states that Defendant suffered nerve damage from a bicycle fall, has intermittent numbness and

pain in his left arm, and has not experienced worsening or new symptoms. (Id. at 38.)

        Second, Defendant believes that the conditions at FCI Fort Dix place him at a higher risk

of contracting COVID-19 while incarcerated than if he were released to his home community.

(Id. at 5, 9-10.) Defendant supports his contention with evidence of COVID-19 outbreaks at

other federal prisons, arguing that these cases indicate FCI Fort Dix could become a “death trap”

for Defendant. (Id. at 4-5.) He claims FCI Fort Dix places inmates at a risk of potential COVID-

19 exposure, as testing occurs in central facilities, quarantined inmates are permitted to interact

with other inmates through open windows, staff members interact with quarantined and non-

quarantined inmates, a mask mandate is no longer enforced, and, as of the date that Defendant

filed his Motion, four additional FCI Fort Dix inmates had recently tested positive for COVID-

19. (Id. at 9-10.) Defendant supports his claims with the Declaration of Dr. Joe Goldman, M.D.,

attached to his Motion as Exhibit A, which discusses the risks of COVID-19 in detention

facilities and concludes that persons have a higher chance of contracting COVID-19 while at FCI

Fort Dix than if they were in their home communities. (Id., Ex. A at 22-27.) Defendant also

notes that his medical conditions have been exacerbated by substandard medical care during his

incarceration. (Id. at 3, 14-15.)

        Third, Defendant supports his request with evidence that similarly situated defendants

were granted compassionate release and that his personal behavior before and during his

incarceration warrant such release. (Id. at 12-13, 15.) He provides examples of courts granting

compassionate release for individuals convicted of child pornography offenses, including one

case involving a recidivistic defendant.6 (Id. at 12-13.) Defendant admits that his initial offense



6
    Specifically, Defendant cites:
                                                6
         Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 7 of 22




was both a serious and recidivistic crime, but opines that he has worked to rehabilitate himself

during his incarceration by attending sex offender therapy, which he plans to continue should the

Court grant his Motion. (Id. at 12, 15-16.) Defendant supports his rehabilitation claim with

evidence that he has completed over six years of his sentence without disciplinary action, his

extensive education record while incarcerated, his service as both a Religious Services employee

and member of the Suicide Watch team for Psychological Services at FCI Fort Dix, and personal

assurances that he will abide by any restrictions of his release. (Id. at 15-17.)

       C. The Government’s Response to Defendant’s Motion

       On September 28, 2020, the Government filed a Response to Defendant’s Motion. (See

Doc. No. 30.) In its response, the Government first acknowledges that Defendant exhausted his

statutory requirement under § 3582(c)(1)(A)(i), as over thirty days had passed from the Warden’s

receipt of Defendant’s May Request.         (Id. at 6.)    However, the Government argues that

Defendant’s Motion should be denied because he has not shown an extraordinary and compelling

reason to justify his release, and he poses an ongoing and significant danger to the community.

(Id. at 1.) The Government also supplements its argument with a discussion of the BOP’s

response to the COVID-19 pandemic. (Id. at 7-12.)




               United States v. Sawicz, 2020 U.S. Dist. LEXIS 6448, 08-cr-287
               (E.D.N.Y., Apr. 2020) [sic]. . . . See, eg. United States v. Dillard,
               2020 LEXIS 90865, 1:15-cr-00170 (E.D. Idaho, Apr. 2020) [sic];
               United States v. Pagliuca, 2020 U.S. LEXIS 86932, 17-cr-432(CS)
               (S.D.N.Y., May 2020) [sic]; United States v. Musumeci, U.S.
               LEXIS 74699, 07-cr-402(RMP) (S.D.N.Y., Apr 2020) [sic]; United
               States v. Fishman, U.S. LEXIS 78157, 16-cr-00246, (N.D. Cal.,
               May 2020) [sic].

   (Doc. No. 27 at 12-13.) Defendant notes that the Sawicz case involved a recidivistic
   defendant convicted of child pornography offenses. (Id.)
                                                  7
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 8 of 22




        Initially, the Government submits that none of Defendant’s underlying health issues rise

to an extraordinary and compelling reason for his release, as none of his purported conditions are

listed by the Centers for Disease Control and Prevention (“CDC”) as actual COVID-19 risk

factors. (Id. at 15.) Specifically, the Government notes that, although moderate to severe asthma

and hypertension are classified as potential COVID-19 risk factors, Defendant has failed to

sufficiently delineate that these conditions constitute extraordinary and compelling reasons for

his release. (Id. at 17-21.) The Government argues that Defendant’s medical records indicate a

“mild and intermittent” asthma condition as he is moderately prescribed Albuterol, only recently

received a second prescription for Mometasone Furotate, is not subject to any activity

restrictions, and is not recommended for any follow up consultations. (Id. at 18.)

        Similarly, the Government avers that Defendant’s records do not indicate that he has

pulmonary hypertension and, instead, only received one high systolic blood pressure reading

during his last well visit.7 (Id. at 19.) The Government supports this averment by noting that

Defendant has never been diagnosed with pulmonary hypertension, has not been ordered to

undergo testing nor prescribed medication for hypertension, and has been directed only to

monitor his blood pressure every few weeks. (Id.) Alternatively, the Government argues that

even if Defendant does have hypertension, this would not warrant compassionate release if his

condition can be managed during incarceration. (Id.)

        The Government also notes that, unlike asthma and hypertension, the CDC does not

categorize anxiety disorder, depression, or hyperlipidemia as either actual or potential COVID-

19 risk factors. (Id. at 21-22.) The Government asserts that Defendant’s anxiety and depression

are not extraordinary and compelling reasons for his release because he is not prescribed

7
    Defendant’s Well Visit Record reports his blood pressure as 152/70 on June 29, 2020. (Doc.
    No. 27, Ex. D at 41.)
                                                8
           Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 9 of 22




medication for these conditions, was described as having “appropriate mood and affect[,] . . .

[with] goal-directed thought content” at his most recent well visit, and was counseled to continue

with his current course of treatment.8 (Id. at 21.) Furthermore, Defendant does not have a

serious heart condition as his recent cardiovascular disease (“CVD”) risk score placed him in the

lowest risk category for developing CVD and, during his last well visit, he was not prescribed

medication, a follow-up visit, or specialty care.9 (Id. at 22-23.) The Government does not

address Defendant’s nerve damage condition.10

         Next, the Government argues that the BOP has enacted precautions to prevent the spread

of COVID-19 in FCI Fort Dix, such as: implementing social distancing, hygienic and cleaning

protocols, quarantining and treating symptomatic and new inmates, limiting group gatherings

and inmate movement among facilities, daily staff temperature checks and mandatory self-

reporting of symptoms, and prohibiting social visits. (Id. at 7-9.) At the time of its Response,

the Government conceded that one inmate was currently infected with COVID-19, thirty-five



8
     Defendant’s current treatment includes participation in a stress management course and
     referral to the psychiatric department to consider partaking in a cognitive behavioral therapy
     (“CBT”) course. (Doc. No. 30 at 21.)
9
     Defendant does not provide in his Motion further explanation of his “CVD risk” percentage
     mentioned in his Well Visit Record. (See Doc. No. 27.) Although the Government indicates
     Defendant’s 6.5% CVD risk places him in the lowest CVD risk category, the Government’s
     referral to the Cleveland Clinic’s website does not provide a definitive definition of a “CVD
     risk” score. (Doc. No. 30 at 23.) The Well Visit Record indicates that Defendant’s 6.5% risk
     score correlates with a “10 year CVD risk.” (Doc. No. 27, Ex. D at 44.) The cited Cleveland
     Clinic webpage provides a global risk score (“GRS”) that determines a patient’s risk of having
     a heart attack within ten years. Blood Tests to Determine Risk of Coronary Artery Disease,
     CLEVELAND CLINIC (Sept. 30, 2019), https://my.clevelandclinic.org/health/diagnostics/16792-
     blood-tests-to-determine-risk-of-coronary-artery-disease. It is uncertain whether the GRS
     score and the Well Visit Record’s CVD risk score are equivalent; however, if they are
     equivalent, then Defendant’s 6.5% risk score would place him in a low risk category. Id.
10
     The Government also has not addressed Defendant’s claim of obesity because Defendant first
     raised this issue in his Reply to the Government’s Response to his Motion. (Doc. No. 35.)
                                                 9
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 10 of 22




inmates previously had COVID-19, and there had not been any deaths from COVID-19 at the

facility.11 (Id. at 11.)

         Finally, the Government asserts that the 18 U.S.C. § 3553(a) sentencing factors and

Defendant’s potential danger to the community weigh in favor of his continued confinement.12

(Doc. No. 30 at 23.) The Government claims that Defendant continues to present a risk of

danger to the community, specifically to children, due to his criminal and recidivistic history and

should serve the time remaining on his sentence.13 (Id. at 23, 25.) Additionally, the Government



11
     Presently, 232 inmates and fifteen staff members at FCI Fort Dix have the virus, forty-one
     inmates and six staff members have recovered from the virus, and there have not been any
     inmate deaths. See COVID-19 Cases, FEDERAL BUREAU OF PRISONS (Nov. 13, 2020),
     https://www.bop.gov/coronavirus/.
12
     When modifying a sentence under 18 U.S.C. § 3582(c)(1)(A), a court must consider the
     relevant sentencing factors set forth in 18 U.S.C. § 3553(a), which include:

                 (1) the nature and circumstances of the offense and the history and characteristics
                     of the defendant;

                 (2) the need for the sentence imposed—

                           (A) to reflect the seriousness of the offense, to promote respect for the law,
                               and to provide just punishment for the offense;

                           (B) to afford adequate deterrence to criminal conduct;

                           (C) to protect the public from further crimes of the defendant; and

                           (D) to provide the defendant with needed educational or vocational
                               training, medical care, or other correctional treatment in the most
                               effective manner[.]

                      . . . [and]

                 (6) the need to avoid unwarranted sentence disparities among defendants with
                     similar records who have been found guilty of similar conduct[.]
13
     The Government similarly notes that Defendant’s “managed medical condition” also shows
     that release would be inappropriate; however, in light of the seven enumerated medical
                                                    10
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 11 of 22




argues that Defendant has not demonstrated how his release, after serving just over seven years

of his sixteen-year sentence, reflects the seriousness of the offense, promotes respect for the law,

or provides just punishment for the offense. (Id. at 25.)

III.     DISCUSSION

         A. The Analytical Framework Regarding Motions for Compassionate Release
            Pursuant to § 3582(c)

         Generally, a district court “may not modify a term of imprisonment once it has been

imposed. . . .” 18 U.S.C. § 3582(c). There are, however, “a few narrow exceptions” to this

general “rule of finality[,]” Freeman v. United States, 564 U.S. 522, 526 (2011), including the

compassionate release statute, § 3582(c)(1)(A). As amended by the recently enacted First Step

Act, § 3582(c)(1)(A) empowers a district court to modify a term of imprisonment on a

defendant’s motion after the defendant has exhausted his administrative remedies.14               §

3582(c)(1)(A)(i). The statute provides, in part, that a court:

                 may reduce the term of imprisonment (and may impose a term of
                 probation or supervised release with or without conditions that


     conditions Defendant has presented, it is uncertain the specific medical condition the
     Government refers to. (Doc. No. 30 at 25.)
14
     A defendant may file a motion for compassionate release directly with a district court after he
     “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a
     motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
     the warden of the defendant’s facility, whichever is earlier. . . .” 18 U.S.C. § 3582(c)(1)(A).
     In other words, before a defendant can make such a request to the Court, he “must at least ask
     the Bureau of Prisons (BOP) to do so on [his] behalf and give [the] BOP thirty days to
     respond[,]” United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020), and if the BOP does
     respond adversely within the thirty days, to then exhaust any available administrative appeals
     during that period. See § 3582(c)(1)(A).

     Here, Defendant met the exhaustion requirement. On May 14, 2020 he sent his May Request
     to the Warden at FCI Fort Dix, to which the Warden responded on May 18, 2020. (Doc. No.
     27, Ex. B-C.) On July 13, 2020, he filed his Expedited/Emergency Motion to Reduce
     Sentence. (See id. at 1.) Additionally, the Government has stipulated in its Response that
     Defendant has exhausted the statutory requirement. (Doc. No. 30 at 6.)
                                                 11
        Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 12 of 22




              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in [§ 3553(a)]
              to the extent that they are applicable, if it finds that—

                      (i) extraordinary and compelling reasons warrant such a
                          reduction; . . .

              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission[.]

§ 3582(c)(1)(A). Congress, however, has not defined the term “extraordinary and compelling

reasons,” except to the extent that “[r]ehabilitation of the defendant alone” is insufficient to

constitute an extraordinary and compelling reason. 28 U.S.C. § 994(t). Instead, Congress

delegated the authority to define “extraordinary and compelling reasons” to the United States

Sentencing Commission. Section 1B1.13 of the Sentencing Guidelines explains that a sentence

reduction under § 3582(c)(1)(A) may be ordered where a court determines:

              [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), . . .
              that—

                      (1) (A) Extraordinary and compelling reasons warrant the
                          reduction; . . .

                      (2) the defendant is not a danger to the safety or any other
                          person or to the community, as provided in 18 U.S.C. §
                          3142(g); and

                      (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to section 1B1.13 discusses the meaning of “extraordinary and

compelling reasons,” and lists three specific qualifying circumstances: (1) a defendant’s medical

condition, (2) age, or (3) family circumstances. § 1B1.13, App. Note 1(A)-(C). This Note states:

              Provided the defendant [is not a danger to the safety of any person
              or to the community], extraordinary and compelling reasons exist
              under any of the circumstances set forth below:



                                                12
Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 13 of 22




     (A) Medical Condition of the Defendant

        (i)           The defendant is suffering from a terminal illness (i.e.,
                      a serious and advanced illness with an end of life
                      trajectory). A specific prognosis of life expectancy (i.e.,
                      a probability of death within a specific time period) is
                      not required. Examples include metastatic solid-tumor
                      cancer, amytrophic lateral sclerosis (ALS), end-stage
                      organ disease, and advanced dementia.

        (ii)          The defendant is—

               (I)       suffering from a serious physical or mental
                         condition,

               (II)      suffering from a serious functional or cognitive
                         impairment, or

               (III)     experiencing deteriorating physical or mental health
                         because of the aging process,

               that substantially diminishes the ability of the defendant to
               provide self-care within the environment of a correctional
               facility and from which he or she is not expected to recover.

     (B) Age of the Defendant. The defendant (i) is at least 65 years
         old; (ii) is experiencing a serious deterioration in physical or
         mental health because of the aging process; and (iii) has
         served at least 10 years or 75 percent of his or her term of
         imprisonment, whichever is less.

     (C) Family circumstances.

        (i)           The death or incapacitation of the caregiver of the
                      defendant’s minor child or minor children.

        (ii)          The incapacitation of the defendant’s spouse or
                      registered partner when the defendant would be the
                      only available caregiver for the spouse or registered
                      partner.




                                            13
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 14 of 22




§ 1B1.13 n.1(A)-(C). Application Note 1 further provides a “catch-all” provision, which allows

a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” § 1B1.13 n.1(D).15

         The Application Notes only provide “helpful guidance” and are “not ultimately

conclusive. . . .” United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (quoting

United States v. Fox, No. 14-03, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July 11, 2019)).

Since the Sentencing Commission has not yet amended section 1B1.14 or its commentary to

account for the First Step Act, a district court has the authority to independently assess whether

there are extraordinary and compelling reasons warranting a sentence reduction under §

3582(c)(1)(A). See Rodriguez, 451 F. Supp. 3d at 395.

         In general, however, “[i]n the context of the current global pandemic, [c]ourts around the

country have [only] granted compassionate release where the defendant suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19.” United States

v. Sommerville, 463 F. Supp. 3d 585, 596 (W.D. Pa. 2020) (quoting United States v. Brooks, No.

07-20047, 2020 U.S. Dist. LEXIS 85671, at *14 (C.D. Ill. May 15, 2020)) (internal quotation

omitted). In the Third Circuit, this means that “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release. . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In addition,

“[m]ost, though not all, of the cases where compassionate release has been granted also involved

some showing that COVID-19 is actually present, usually to a significant degree, in the facility



15
     Although by its express language section 1B1.13 applies to motions brought by the Director
     of the BOP, the current consensus is that the First Step Act removed this requirement. See
     generally United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (considering
     whether a defendant bringing a direct-to-court motion for compassionate release demonstrated
     “extraordinary and compelling reasons” and using section 1B1.13 as “helpful guidance.”).
                                                14
         Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 15 of 22




where the prisoner is incarcerated.” Sommerville, 463 F. Supp. 3d at 596. Thus, “a prisoner

seeking release due to COVID-19 must at least show: (1) a sufficiently serious medical

condition, or advanced age, placing the prisoner at a uniquely high risk of grave illness or death

if infected by COVID-19; and (2) an actual, non-speculative risk of exposure to COVID-19 in

the facility where the prisoner is held.” Id. at 596-97.

       If a district court determines that an extraordinary and compelling reason exists, it must

then weigh that reason against the § 3553(a) factors to determine if a sentence reduction is

warranted and, if so, the extent of such reduction. See id. at 588 (explaining that “the Court must

weigh [the] extraordinary circumstances against the ordinary sentencing factors under 18 U.S.C.

§ 3553(a).”). § 3553(a), however, establishes factors for a court to consider in initially imposing

a sentence; thus, not every factor is apropos when considering motions for compassionate

release. In the instant case, the applicable factors are:

               (1) the nature and circumstances of the offense and the history and characteristics
                   of the defendant;

               (2) the need for the sentence imposed—

                       (A) to reflect the seriousness of the offense, to promote respect for the law,
                           and to provide just punishment for the offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the defendant; and

                       (D) to provide the defendant with needed educational or vocational
                           training, medical care, or other correctional treatment in the most
                           effective manner[.]

                    . . . [and]

               (6) the need to avoid unwarranted sentence disparities among defendants with
                   similar records who have been found guilty of similar conduct[.]




                                                  15
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 16 of 22




§ 3553(a)(1)-(2), (6). Therefore, if a balance of a defendant’s extraordinary and compelling

reasons with the § 3553(a) factors support a reduced sentence, and that reduction is consistent

with applicable policy statements of the Sentencing Commission, a court may reduce a

defendant’s prison term, modify the terms of supervised release, or both.

         B. Defendant’s Expedited/Emergency Motion to Reduce Sentence Will Be Denied

         Defendant’s Motion will be denied because he has not shown an extraordinary and

compelling reason for his release. Further, the relevant § 3553(a) factors weigh against a

reduction or modification of his sentence.16 Each of these conclusions is discussed seriatim.

                1. Defendant’s Medical Conditions Do Not Present Extraordinary and
                   Compelling Reasons for His Release

         Defendant has not established the required particularized vulnerability to COVID-19 and

its effects required to constitute extraordinary and compelling reasons for his release. Defendant

also has not established that he suffers from sufficiently serious medical conditions that place

him at a uniquely high risk of illness or death if he were to contract COVID-19, even though he

has shown that the existence of COVID-19 at FCI Fort Dix is more than merely speculative.17



16
     Because the Court will deny Defendant’s Motion for the reasons given, and will not reduce
     his sentence, it is not necessary to determine whether a reduction in Defendant’s sentence
     would be consistent with applicable policy statements of the Sentencing Commission.
17
     There is an actual, non-speculative risk of contracting COVID-19 at FCI Fort Dix. In
     Defendant’s Motion, filed on July 13, 2020, he asserts that four inmates had recently tested
     positive for COVID-19. (Doc. No. 27 at 10.) However, in the Government’s response, filed
     on September 28, 2020, the Government claimed that only one inmate had COVID-19, and
     thirty-five had recovered. (Doc. No. 30 at 11.) As of the filing of this Opinion, 232 inmates
     and fifteen staff members have tested positive for COVID-19. COVID-19 Cases, FEDERAL
     BUREAU OF PRISONS (Nov. 13, 2020), https://www.bop.gov/coronavirus/. These current
     numbers “are based on the most recently available confirmed lab results involving open cases.
     . . .” Id. (emphasis omitted). Given this increase in confirmed cases, COVID-19 is present, to
     a significant degree, at FCI Fort Dix. However, the Court notes that the Bureau of Prisons has
     implemented precautions to quarantine infected and symptomatic inmates to contain the
     virus’s spread. (Doc. No. 30 at 7-9.)
                                                 16
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 17 of 22




                        a. Defendant’s Asthma, Hypertension, and Alleged Obesity Do
                           Not Warrant His Compassionate Release

         Defendant’s medical conditions are not severe enough to warrant compassionate release

because his conditions do not place him at an especially high risk of serious illness or death if he

were to contract COVID-19. Defendant asserts that he suffers from asthma, hypertension,

obesity, depression, anxiety disorder, nerve damage, and hyperlipidemia. (Doc. No. 27 at 3;

Doc. No. 35 at 6-7.) Of Defendant’s alleged conditions, the CDC has classified only moderate to

severe asthma, hypertension, and obesity as actual or potential COVID-19 risk factors, and

Defendant’s other alleged conditions are not listed as actual or potential COVID-19 risk

factors.18 Michigan Medicine at the University of Michigan classifies asthma as moderate or

severe if symptoms occur daily, short-acting asthma medication is used daily, symptoms interfere

with daily activities, nighttime symptoms occur more than once per week, or the patient’s lung

function tests are abnormal. Classification of Asthma, UNIVERSITY OF MICHIGAN (June 9, 2019),

https://www.uofmhealth.org/health-library/hw161158. Furthermore, the CDC notes that a Body

Mass Index (“BMI”) of 30 kg/m2 or greater—which constitutes obesity—is an actual COVID-19

risk factor, while BMI between 25-30 kg/m2—which constitutes being overweight—is only a

18
     The Court has considered the CDC’s guidance on conditions that increase an individual’s risk
     of severe illness from COVID-19. See People with Certain Medical Conditions, CENTERS
     FOR        DISEASE       CONTROL        AND       PREVENTION         (Oct.      16,       2020),
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html. In its most recent guidance, the CDC outlines two categories of risk factors.
     The first category includes conditions that will increase an individual’s risk of experiencing
     severe illness from COVID-19. The second category is more tenuous. It includes conditions
     that may increase an individual’s risk of severe illness. Of Defendant’s alleged medical
     conditions, only his asthma and hypertension are listed in the latter category of potential risk
     factors. See id. Obesity is listed in the first category as an actual risk factor; however,
     Defendant has only shown that he is overweight and not obese. See id. Defendant’s other
     conditions—depression, anxiety disorder, nerve damage, and hyperlipidemia—are not listed
     in either category. See id. The CDC’s guidance, however, is not binding on this Court and, in
     any event, there is no showing that his conditions substantially diminish his ability to provide
     self-care at FCI Fort Dix.
                                                  17
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 18 of 22




potential risk factor. People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL

AND PREVENTION (Oct. 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.

         District courts have routinely denied motions for compassionate release based on

allegations of only potential COVID-19 risk factors, including asthma and hypertension. See,

e.g., United States v. Daniels, No. 15-127, 2020 WL 4674125, at *3 (E.D. Pa. Aug. 12, 2020)

(noting defendant’s use of Albuterol inhaler does not preclude possible normal lung function);

United States v. Yanney, No. 15-298, 2020 U.S. Dist. LEXIS 116480, at *13 (M.D. Pa. July 2,

2020) (finding defendant’s adequately managed hypertension insufficient to qualify as an

extraordinary and compelling reason for compassionate release); United States v. Towel, No. 17-

519-6, 2020 WL 2992528, at *4-5 (E.D. Pa. June 4, 2020) (determining mild, exercise-induced

asthma not a COVID-19 risk factor); United States v. Falci, No. 17-228, 2020 U.S. Dist. LEXIS

108498, at *12-14 (D.N.J. June 22, 2020) (denying compassionate release where the defendant

suffered from hypertension because “[t]here is no indication that Defendant suffers from

pulmonary hypertension or any other ‘serious heart condition’ that the CDC has identified as a

high-risk factor.”)

         Here, Defendant alleges that he suffers from three actual or potential COVID-19 risk

factors: asthma, hypertension, and obesity. (Doc. No. 27 at 3; Doc. No. 35 at 6-7.) With respect

to asthma and hypertension, these medical conditions appear to be under control. Defendant has

supported his claims of suffering from these two conditions with only the Well Visit Record,19

which describes Defendant’s asthma classification as unspecified. (Doc. No. 27, Ex. D sat 43.)

19
     Defendant has not supplemented his Well Visit Record with additional descriptions of these
     two conditions in his Motion. (See Doc. No. 27.) In his Motion, Defendant merely asserts he
     suffers from these conditions, alludes to his attached medical records, and notes his subjective
     displeasure with the treatment he has received while incarcerated. (Id. at 2-3, 11-12, 14-16.)
                                                  18
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 19 of 22




Although the Well Visit Record does state Defendant uses asthma medication daily, an indication

that he may have moderate to severe asthma, his present treatment and the Well Visit Record

physician’s exercise recommendation show that Defendant’s asthma condition is under control.

(Id. at 38, 43-44.) Regarding his claim of hypertension, the Well Visit Record makes note of

Defendant’s high systolic blood pressure reading during the June 2020 visit, but the physician

neither diagnosed Defendant as hypertensive nor recommended any course of treatment to

remedy this reading. (Id. at 38, 40.) Finally, although Defendant claims he is obese, he is only

overweight and has been counseled to make lifestyle changes to reduce his weight.20 (Id. at 44;

Doc. No. 35 at 17.) In sum, Defendant’s asthma, hypertension, and purported obesity appear to

be under control. Thus, these conditions do not establish extraordinary and compelling reasons

warranting his compassionate release.

                       b. Defendant’s Other Conditions Do Not Warrant Compassionate
                          Release

         Similarly, Defendant’s other claimed medical conditions—depression, anxiety disorder,

hyperlipidemia, and nerve damage—do not present extraordinary and compelling reasons

justifying his release. The CDC has not classified Defendant’s other conditions as either actual

or potential COVID-19 risk factors.21        People with Certain Medical Conditions, supra.



20
     Although Defendant claims he is obese because he has a BMI of 27 kg/m2, the CDC only
     considers a person obese if he or she has a BMI of at least 30 kg/m2. People with Certain
     Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION (Oct. 16, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html. Because Defendant does not have a BMI of at least 30 kg/m2, he is not
     considered to be obese.
21
     The research Defendant presents in support of his conditions does not mention depression,
     anxiety disorder, nerve damage, or hyperlipidemia as COVID-19 risk factors or comorbidities.
     See Safiya Richardson, et al., Presenting Characteristics, Comorbidities, and Outcomes
     Among 5700 Patients Hospitalized With COVID-19 in the New York City Area, JAMA, Apr.
     22, 2020, 2020;323(20):2052-2059.
                                                19
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 20 of 22




Defendant’s description of his remaining conditions is limited to the Well Visit Record. (See

Doc. No. 27.)

         All four conditions appear to be under control. Defendant was directed to continue his

current course of mental health treatment for his depression and anxiety disorder, was not

counseled to severely modify his lifestyle due to his hyperlipidemia, and was not counseled on

his nerve damage.22 (Id. at 44.) Defendant has not shown how these four conditions specifically

put him at a significant risk should he contract COVID-19. Thus, because these four conditions

are neither actual nor potential COVID-19 risk factors, appear to be under control, and do not

appear to substantially diminish his ability to provide self-care, these conditions are not

sufficiently extraordinary and compelling to warrant Defendant’s release.23

                2. The § 3553(a) Sentencing Factors Do Not Weigh in Favor of Defendant’s
                   Release

         Finally, the relevant § 3553(a) factors support neither Defendant’s release to home

confinement nor a sentence reduction.          First, the Court has examined the nature and

circumstances of the offense and Defendant’s history and characteristics. See § 3553(a)(1).

Defendant admits that his initial offense was both a serious and recidivistic crime. (Doc. No. 27

at 12.) Indeed, the United States Supreme Court has commented on the severity of child

pornography offenses in noting, “[c]hild pornography harms and debases the most defenseless of



22
     Defendant was directed to make “[h]ealthy lifestyle changes,” which could be in relation to
     his alleged hyperlipidemia. (Doc. No. 27, Ex. D at 44.) However, no other facts indicate that
     Defendant was advised to seek additional treatment for his hyperlipidemia. This modest
     lifestyle change can be made without medical intervention and while incarcerated.
23
     Defendant’s reliance on a family history of Parkinson’s Disease, pancreatic cancer, and
     coronary disease are equally unpersuasive to warrant compassionate release. (Doc. No. 27 at
     3-4.) Defendant does not allege that he suffers from these conditions. Moreover, he does not
     suffer from a terminal illness, and his age and family circumstances do not warrant his
     release.
                                                20
          Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 21 of 22




our citizens.” United States v. Williams, 553 U.S. 285, 307 (2008). Furthermore, Defendant

committed the actions for which he is currently serving his sentence while on supervised release

for similar conduct. (Doc. No. 30 at 1-5.) As such, he has shown a tendency to continue his

criminal activity upon his release from custody.24

         The Court has also considered whether his release would reflect the seriousness of the

offenses, promote respect for the law, provide just punishment, afford adequate deterrence, and

protect the public from further crimes by him. § 3553(a)(2)(A)-(C). Defendant has served less

than two-thirds of a sixteen-year sentence.25 The magnitude of Defendant’s crimes warrant the

sentence he received. Although he asserts he “will abide by any and all restrictions placed on

him by the Court[,]” his release at this point would neither reflect the seriousness of his offenses,

promote respect for the law, provide just punishment, afford adequate deterrence, nor protect the

public from further crimes Defendant may commit. (Doc. No. 27 at 16.)

         Lastly, the Court has considered the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct. §

24
     Defendant notes that, during his sentencing, Dr. Christopher Lorah suggested Defendant
     rehabilitate himself through therapy. (Doc. No. 27 at 12.) Additionally, Defendant alludes to
     undertaking sex offender therapy with Dr. Lorah; however, he has not provided any specific
     details of this therapy that suggest he will not recidivate should his Motion be granted. (See
     id. at 16.)
25
     In United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020), the Third Circuit held the
     following regarding 18 U.S.C. § 3553(c)(1)(A) and its requirement that a court reviewing a
     motion for compassionate release consider the § 3553(a) factors to the extent they are
     applicable:

                Because a defendant’s sentence reflects the sentencing judge’s
                view of the § 3553(a) factors at the time of sentencing, the time
                remaining in that sentence may—along with the circumstances
                underlying the motion for compassionate release and the need to
                avoid unwarranted disparities among similarly situated inmates—
                inform whether immediate release would be consistent with those
                factors.
                                                 21
        Case 2:14-cr-00637-JHS Document 37 Filed 11/13/20 Page 22 of 22




3553(a)(6). Defendant received a sentence within the range set by the Sentencing Guidelines,

which Congress created to specifically address sentencing disparities. To reduce Defendant’s

sentence would not reflect the Sentencing Commission’s goal of avoiding unwarranted sentence

disparities among similarly situated defendants and ensuring consistent punishment for similar

offenses. Therefore, none of the applicable § 3553(a) factors favor either Defendant’s release to

home confinement or a sentence reduction.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion Expedited/Emergency Motion to Reduce

Sentence (Doc. No. 27) will be denied. An appropriate Order follows.




                                               22
